DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11, 12, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franck et al (US 6,298,262 –cited by applicant).
Re claim 1: Franck discloses a system comprising: 
a processor circuit (Figure 9; see workstation 580); and
a memory comprising machine-readable instructions (Figure 6; col 10, lines 6-25; see storage medium 430 and application 588) configured to cause the processor circuit to:
provide a medical image volume defining an image space, the medical image volume comprising: an anatomical feature of a patient; a registration fixture that is configured to be fixed with respect to the anatomical feature of the patient; and a 
based on the medical image volume, determine, for each fiducial marker of the plurality of fiducial markers, a position of the fiducial marker with respect to the image space (col 8, lines 5-20; see the fiducial coordinates which correspond to position of the markers);
determine, based on the determined positions of the plurality of fiducial markers, a position and orientation of the registration fixture with respect to the anatomical feature (col 8, lines 39-54; see the tracking of MIRRF 310, 510 which has the fiducials to determine the position and orientation of the fixture);
provide a tracking data frame defining an optical tracking space, the tracking data frame comprising positions of a first plurality of tracked markers that are fixed with respect to the registration fixture that is configured to be fixed with respect to the patient, the first plurality of tracked markers being optically tracked markers tracking by tracking cameras (Figure 9; col 11, lines 28-60; see fixture 710 with markers 730 that is fixed with respect to the registration fixture or alternatively see Figure 22, tracking frame 1530 fixed with respect to registration fixture 1510, 1520, each of which has the optical markers tracked by cameras 560); and
based on the tracking data frame, determine a position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space (col 11, lines 
Re claim 2: The tracking data frame further comprises positions of a second plurality of tracked markers that are fixed with respect to a patient support structure, wherein the anatomical feature of the patient is fixed with respect to the patient support structure (col 2, lines 2-6; see 2 of the markers of fixture 310 or alternatively 2 of the markers of fixture 730 as the second plurality of markers that are fixed to the support since the patient is fixed to the support and the head is fixed), and wherein the machine-readable instructions are further configured to cause the processor circuit to: based on the tracking data frame and the determined position of the anatomical feature with respect to the first plurality of tracked markers in the tracking space, determine a position of the anatomical feature with respect to the second plurality of tracked markers in the tracking space (col 11, lines 28-60; Figure 9; see the determined position of the anatomical target based on the markers 730 on the fixtures).
Re claim 3: The first plurality of tracked markers is removed from the patient after determining the position of the anatomical feature with respect to the second plurality of tracked markers in the tracking space (col 11, lines 28-60; see the markers 730 attached to the fixtures which are configured/capable of being removed from the patient).
Re claim 4: The registration fixture comprises a stereotactic frame fixed to the patient (col 7, line 45-col 8, line 20, Figure 22; see stereotactic frame 1520 affixed to the patient with fiducials 340).

Re claims 6, 7, 19: The registration fixture comprises a stereotactic frame fixed to the patient (col 7, line 45-col 8, line 20, Figure 22; see stereotactic frame 1520 affixed to the patient with fiducials 340). Further, the medical image volume comprises a computerized tomography (CT) image of the stereotactic frame, the anatomical feature of the patient, and a CT localizer that is removably attached to the stereotactic frame, the CT localizer comprising the plurality of fiducial markers (col 8, lines 5-20; col 19, lines 1-8; see the CT image volume of the frame 1520 and anatomy and see the tracking MIRRF 1530 which is a CT localizer removably attachable to the stereotactic frame).
Re claims 8, 20: The first plurality of tracked markers is fixedly attached on a frame reference array (FRA) that is removably attached to the stereotactic frame (Figure 9, 22; see reference frame 710 or altneratively the tracking MIRRF 1530, each of which are FRAs).
Re claim 9: The registration fixture comprises a fixture fixedly attached to an image intensifier of a fluoroscopy (fluoro) image capture device (col 8, lines 5-20; see the CT imaging, wherein it is known that modern CT imagers include intensifiers for fluoroscopic image capture), and wherein the medical image volume comprises: a first fluoro image of the registration fixture, the anatomical feature of the patient, and the plurality of fiducial markers that is captured by the fluoro image capture device from a first fluoro image perspective, wherein the plurality of fiducial markers causes a first 
a second fluoro image of the registration fixture, the anatomical feature of the patient, and the plurality of fiducial markers that is captured by the fluoro image capture device from a second fluoro image perspective different from the first fluoro image perspective, wherein the plurality of fiducial markers causes a second plurality of shadows on the second fluoro image that are fixed from a second perspective with respect to the registration fixture (col 3, lines 1-25; col 14, line 64-col 15, line 38; see the perspective views with surface shading and see the navigational views (i.e. including second perspectives), wherein the markers are captured by the fluoro/CT imager).
Re claim 11: The registration fixture comprises an intraoperative computerized tomography (ICT) fixture, wherein the plurality of fiducial markers comprise a plurality of radio-opaque fiducial markers that are coupled to the ICT fixture (col 20, lines 21-27; see that the use of the fixtures is done intraoperatively, which includes that of the fixture 310, 1520), wherein the first plurality of tracked markers are coupled to the ICT fixture (col 7, line 45-col 8, line 20; see fiducials on the fixture 310, 1520), wherein the medical image volume comprises a computerized tomography (CT) image of the fiducial markers and the anatomical feature of the patient (col 7, line 45-col 8, line 20; see the CT volume including the markers and anatomy).
Re claim 12: The system further comprising: an updated medical image volume defining an updated image space comprising: the anatomical feature of the patient; the 
based on the updated medical image volume, determine, for each fiducial marker of the plurality of fiducial markers, an updated position of the fiducial marker with respect to the updated image space;
determine, based on the determined updated positions of the plurality of fiducial markers, an updated position and orientation of the registration fixture with respect to the anatomical feature; and
based on the tracking data frame, determine an updated position of the anatomical feature with respect to the tracking space (see the above corresponding portion of claim 1 and further see col 10, lines 25-33 and col 11, lines 50-61; wherein the probe and system coordinates and image/map are continuously updated and the display is continually displayed, thereby providing determined positions and orientations based on the updated image space).
Re claim 16: Franck discloses a computed implemented method comprising:
receiving a medical image volume at a first time, the medical image volume comprising an anatomical feature of a patient and at least a portion of a registration fixture that is fixed with respect to the anatomical feature of the patient, the registration 
determining, by a processor circuit (Figure 9; see workstation 580), for each fiducial marker of the first plurality of fiducial markers, a position of the fiducial marker relative to the medical image volume (col 8, lines 5-20; see the fiducial coordinates which correspond to position of the markers);
determining, by the processor circuit based on the determined positions of the first plurality of fiducial markers, positions of an array of tracking markers on the registration fixture with respect to the anatomical feature (col 8, lines 5-20; see the fiducial coordinates which correspond to position of the markers);
receiving a tracking data frame from an intraoperative tracking device comprising a plurality of tracking cameras at a second time that is later than the first time, the tracking data frame comprising positions of a first plurality of tracking markers that are fixed with respect to the registration fixture that is configured to be fixed with respect to the patient, the first plurality of tracked markers being optically tracked markers tracking by tracking cameras (Figure 9; col 11, lines 28-60; see fixture 710 with markers 730 that is fixed with respect to the registration fixture or alternatively see Figure 22, tracking frame 1530 fixed with respect to registration fixture 1510, 1520, each of which has the optical markers tracked by cameras 560); and
determining, by the processor circuit based on the positions of the first plurality of tracking markers, a position and orientation of the anatomical feature with respect to the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Franck et al (US 6,298,262 –cited by applicant), as applied to claim 9, in view of Isaacs et al (US Pub 2013/0113791 –cited by applicant).
Re claim 10: Franck discloses all features except for determining the position and orientation of the registration fixture with respect to the anatomical feature further comprises:
comparing the first fluoro image to a first digitally reconstructed radiograph (DRR) projected through a computerized tomography (CT) image volume having a first DRR perspective;
determining, based the comparing the first fluoro image to the first DRR, that the first DRR perspective with respect to the anatomical feature is substantially equal to the first fluoro image perspective with respect to the anatomical feature;

determining, based comparing the second fluoro image to the DRR, that the second DRR perspective with respect to the anatomical feature is substantially equal to the second fluoro image perspective with respect to the anatomical feature;
determining a position and orientation of the anatomical feature with respect to the first DRR perspective and the second DRR perspective; and
based on the determining the position and orientation of the anatomical feature with respect to the first DRR perspective and the second DRR perspective, the determining that the first DRR perspective is substantially equal to the first fluoro image perspective, and the determining that the second DRR perspective is substantially equal to the second fluoro image perspective, determining the position and orientation of the registration fixture with respect to the anatomical feature.
However, Isaacs teaches comparing the first fluoro image to a first digitally reconstructed radiograph (DRR) projected through a computerized tomography (CT) image volume having a first DRR perspective [0060; see the fluoro image of the anatomy compared with DRRs (i.e. a first DRR) ];
determining, based the comparing the first fluoro image to the first DRR, that the first DRR perspective with respect to the anatomical feature is substantially equal to the first fluoro image perspective with respect to the anatomical feature [0060; see the comparison to determine the ‘best match’ which indicates if the DRR is equal to the fluoro image];

determining, based comparing the second fluoro image to the DRR, that the second DRR perspective with respect to the anatomical feature is substantially equal to the second fluoro image perspective with respect to the anatomical feature [0060; see the comparison to determine the ‘best match’ which indicates if the DRR is equal to the fluoro image]; and
determining a position and orientation of the anatomical feature with respect to the first DRR perspective and the second DRR perspective [0060; see the merging with an image of anatomy to determine position and orientation of the anatomical feature].
It would have been obvious to the skilled artisan to modify Franck, to utilize comparisons with DRRs as taught by Isaacs, in order to use the DRR data to provide for improved accuracy in determine position and orientation relative to anatomy. Further, the combination results in: based on the determining the position and orientation of the anatomical feature with respect to the first DRR perspective and the second DRR perspective, the determining that the first DRR perspective is substantially equal to the first fluoro image perspective, and the determining that the second DRR perspective is substantially equal to the second fluoro image perspective, determining the position and orientation of the registration fixture with respect to the anatomical feature (see the DRR comparisons above in Isaacs and see the determining of position/orientation of the registration fixture in Franck).

Claims 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Franck et al (US 6,298,262 –cited by applicant), as applied to claims 1 and 16, in view of Kwon et al (US Pub 2018/0049825 –cited by applicant).
Re claims 13-15, 17, 18: Franck discloses all features including determining the position and orientation of the anatomy and removing the first plurality of tracked markers from the patient after determining position/orientation of the anatomical feature (col 11, lines 28-60; see the markers 730 attached to the fixtures which are configured/capable of being removed from the patient), but does not disclose the tracking data frame further comprises determining locations of a second plurality of tracked markers with positions determined by the tracking cameras that that are fixed with respect to a surgical robot, and wherein the machine-readable instructions are further configured to cause the processor circuit to:
based on the tracking data frame, determine a position of a robot arm of the surgical robot with respect to the tracking space;
determine, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm; 
control the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm;
based on the determined position and orientation of the anatomical feature with respect to the robot arm, determine a target location within the anatomical feature in the 
based on the determined position and orientation of the anatomical feature with respect to the robot arm, determine a pivot location in the tracking space, wherein controlling the robot arm to position the tool at the target location comprises pivoting the tool about the pivot location.
However, Kwon teaches based on the tracking data frame, determine a position of a robot arm of the surgical robot with respect to the tracking space by determining positions of a second plurality of tracking markers by tracking cameras [0070; see the markers attached to robot 100 and see the cameras 130 in Figure 1];
determine, based on the determined position and orientation of the anatomical feature with respect to the tracking space and the determined position and orientation of the robot arm with respect to the tracking space, a position and orientation of the anatomical feature with respect to the robot arm via a plurality of tracking cameras [0139; see the determined position/orientation of the robot arm with markers used with stereotactic unit to guide instrument to target anatomy; Figure 1; see the cameras 130]; 
control the robot arm based on the determined position and orientation of the anatomical feature with respect to the robot arm [0139; see the stereotactic unit with robot to guide instruments to target];
based on the determined position and orientation of the anatomical feature with respect to the robot arm, determine a target location within the anatomical feature in the tracking space with respect to the cameras; and control the robot arm to position a tool at the target location within the anatomical feature [0139; see the stereotactic unit with 
based on the determined position and orientation of the anatomical feature with respect to the robot arm, determine a pivot location in the tracking space, wherein controlling the robot arm to position the tool at the target location comprises pivoting the tool about the pivot location (Figures 5, 15; see the angled/pivoted positions of the tool controlled by the robot).
It would have been obvious to the skilled artisan to modify Franck, to incorporate the robot arm as taught by Kwon, in order to improve the surgical accuracy of the instrument guided toward the anatomical target.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/362,879 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘879 features a system with a processor and memory with instructions to provide an image volume with an anatomical feature, registration fixture, and fiducial markers, determining positions of the markers and of the fixture, and providing a tracking data frame with tracked markers to determine a position of the anatomical feature. While claim 1 of ‘879 includes additional features such as a surgical robot controller, it would have been obvious to the skilled artisan that the instant claims are an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 17 of copending Application No. 16/380,413 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘413 features a system with a processor and memory with instructions to provide an image volume with an anatomical feature, registration fixture, and fiducial markers, determining positions of the markers .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/737,029 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘029 features a system with a processor and memory with instructions to provide an image volume with an anatomical feature, registration fixture, and fiducial markers, determining positions of the markers and of the fixture, and providing a tracking data frame with tracked markers to determine a position of the anatomical feature. While claim 1 of ‘029 includes additional features such as a mount to which a detachable base is securable, it would have been obvious to the skilled artisan that the instant claims are an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/840,967 (reference application). Although the claims at issue are not identical, they are not ‘967 features a method including steps to provide an image volume with an anatomical feature, registration fixture, and fiducial markers, determining positions of the markers and of the fixture, and providing a tracking data frame (see the dynamic reference base with markers) with tracked markers to determine a position of the anatomical feature. While claim 1 of ‘967 includes additional features such as that of storing x-ray data and detecting an imaging pattern, it would have been obvious to the skilled artisan that the instant claims are an obvious variant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive. Applicant has amended the independent claims to recite that the registration fixture is fixed with respect to the patient and that the tracked markers are optically tracked by tracking cameras. Respectfully, the Examiner disagrees and finds that Figure 9 of Franck shows registration fixture 510 with fiducials and fixture 710 with optical markers 730 tracking by tracking cameras 560. As both the registration fixture 510 and optical markers 730 are fixed to the patient skull and not movable relative to one another once fixed, the optical markers 730 are “fixed with respect to the registration fixture” as the claim requires. Further, the rejection set forth that the tracking frame 1530 (Figure 22) is alternatively considered to be the claimed ‘tracking data .
The previous claims objections and 112b rejections are withdrawn due to amendments and/or Applicant remarks. The double patenting rejections are maintained. Applicant has requested the double patenting rejection of 16/362,879 be held in abeyance, and also has not addressed the other double patenting rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL T ROZANSKI/           Primary Examiner, Art Unit 3793